Robert Moone once of Boston but now of Roade Jsland or his Lawfull Attourny or Attournies plaint. agt William Rawson and John Pell or either of them Defts in an action of the case for refusing to deliver unto Ebenezer Moone Attourny to his Father Robert Moone possession of a house and Land Lying at the South end of Boston neere unto Captn John Hulls house which house and Land is now in the hands & occupation of the aforesd Rawson & Pell but properly the Estate of the plaint. theire thus refusall being greatly to the plaints damage with all other due damages etc. . . . The Jury . . . found for the Defendt costs of Court.